DETAILED ACTION 
The preliminary amendment submitted on March 5, 2020 has been entered.  Claims 43-51 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed, although the application would be in condition for allowance if an approvable terminal disclaimer were to be submitted.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  

Claims 43-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,723,744 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘744 patent claims a dosage form for treat-ing transplantation injury comprising bryostatin-1 and saturated polyalkylene glycol glyceride in a similar manner as recited in the instant claims.  Although the ‘744 patent does not specifically claim that the composition is sterile, isotonic, pH acceptable, and nontoxic, these properties would nevertheless have been well known to the skilled artisan.  One would therefore have viewed the subject matter of the instant claims as being prima facie obvious over the claims of the ‘744 patent.  
Claim 43-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/810,738.  Although the claims at issue are not identical, they are not patentably distinct from each other for substantially the same reasons discussed above (see the claims submitted on March 5, 2021 in the ‘738 application).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not, in fact, been patented.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628